IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: ADOPTION OF A.R.L.                 : No. 816 MAL 2018
                                          :
                                          :
PETITION OF: G.K.L.S., MOTHER             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF A.J.L.                 : No. 817 MAL 2018
                                          :
                                          :
PETITION OF: G.K.L.S., MOTHER             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.